DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The applicant’s amended claims which focused on electromagnetic connection with controller according to polarity and specifically “magnetic element and the magnetic component associated with the groove as further comprises an electromagnet and controller to control the electromagnet to connect to the magnetic element attraction and to separate from the magnetic element trough repulsion by changing polarity of the electromagnet” has been considered and rejected over prior arts as in (fan-fig.10 (623/621/622); par [60, 62]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1-2, 4-10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 10,129,626 B1) and either (Tiefenau (US 2020/0196044 A1) or Fan et al. (US 2019/0253541 A1)).


1. A terminal device, comprising: a body, on which an accommodating groove for accommodating a wireless headset is disposed (fig.5 (1002); col.2 line 65-67; col.6 line 25-27]/the noted groove to accommodate the headset); a magnetic component at least partially disposed in the accommodating groove (fig.5 (1001-1002); col.6 line 1-10).

	But the art never specify of the wireless headset comprise a magnetic element and the magnetic component associated with the groove as further comprises an electromagnet and controller to control the electromagnet to connect to the magnetic element attraction and to separate from the magnetic element trough repulsion by changing polarity of the electromagnet. 

	But the noted concept as mentioned above with a housing as comprise a magnetic element and the magnetic component associated with the groove as further comprises an electromagnet and controller to control the electromagnet to connect to the magnetic element attraction and to separate from the magnetic element trough repulsion by changing polarity of the electromagnet is noted (fig.3 (48/38/32); par [17, 20, 111, 164, 165, 156]/the current applied inherently change the polarity to enable attraction or repulsion) or (fan-fig.10 

2. The terminal device of claim 1, wherein the accommodating groove comprises a limiting step protruding from an inner wall of the accommodating groove; wherein the magnetic component is positioned on a side of the limiting step within the accommodating groove facing towards a headset head of the wireless headset (fig.5 (1001); col.5 line 65-col.6 line 2/the groove enable headset to fit based on limiting step structure which resemble (1002)).  

4. The terminal device of claim 3, wherein the magnetic component further comprises a first permanent magnet for attracting the wireless headset (Jung-col.6 line 1-10). 
 
5. The terminal device of claim 1, further comprising: an elastic element disposed in the accommodating groove; when the wireless headset is plugged in the accommodating groove, the elastic element deforms elastically along an insertion direction of the wireless headset, and elastically presses against the wireless headset (col.4 line 20-35/the elastic spring may be provided to press again the headset).  

6. The terminal device of claim 1, wherein a first electrifying point is disposed on an inner wall of the accommodating groove and protrudes from the inner wall; when the 15Attorney Docket No. 163849.00064 first electrifying point is electrically connected to the wireless headset, the first controller controls the terminal device to charge the wireless headset (Jung-fig.2 (102/103); col.6 line 10-15; col.6 line 35-45).
  
7. The terminal device of claim 1, wherein there is at least one accommodating groove for accommodating at least one wireless headset (Jung-fig.5 (22/24); col.2 line 50-55).  

Claim 8, the prior art disclose of an electronic device component comprising:  a terminal device (fig.5 (10); col.1 line 25-30); aa wireless headset (fig.5 (24); col.5  line 1-5); wherein the terminal comprise: a body for accommodating groove for accommodating the wireless headset disposed (fig.5 (1002); col.2 line 65-67; col.6 line 25-27]/the noted groove to accommodate the headset); a magnetic component therein partially disposed in the accommodating groove (fig.5 (1001-1002); col.6 line 1-10), wherein the wireless headset is configured to be accommodated in the accommodating groove of the terminal device and comprise a headset body and a headset head (fig.5 (24); col. 5 line 25-35).

	But the art never specify of the electromagnet associated with the magnetic component and a first controller disposed in the body and electrically connected to the electromagnet and a magnetic element, disposed on the headset head and the first controller to control the 

	But the noted concept as mentioned above with a housing as comprise a magnetic element and the electromagnet associated with the magnetic component and a first controller disposed in the body and electrically connected to the electromagnet and a magnetic element, disposed on the headset head and the first controller to control the electromagnet to connect to the magnetic element attraction and to separate from the magnetic element trough repulsion by changing polarity of the electromagnet is noted (fig.3 (48/38/32); par [17, 20, 111, 164, 165, 156]/the current applied inherently change the polarity to enable attraction or repulsion) or (fan-fig.10 (623/621/622); par [60, 62]). Thus, one of the ordinary skills in the art could have modified the prior art by adding to the groove such electromagnet with the controller as mentioned and including the electromagnet associated with the magnetic component and a first controller disposed in the body and electrically connected to the electromagnet and a magnetic element, disposed on the headset head and the first controller to control the electromagnet to connect to the magnetic element attraction and to separate from the magnetic element trough repulsion by changing polarity of the electromagnet so as to enable electrical controlling of attaching and repelling of the headset to the body. 

Thus, the combined prior arts would have still disclose of the aspect as wherein the magnetic element is configured to connect to the terminal device by attraction or to separate from the terminal device by repulsion ((fig.5 (24); fig.4 (22); col.5 line 45-60).  


Claim 9, the electronic device component of claim 8, wherein a radial dimension of the headset head is greater than a radial dimension of the headset body (fig.4-5 (22/24); col.2 line 45-65); and the magnetic element is disposed on a side of the headset head adjacent to the headset body (fan-fig.10 (621); par [60, 62])  

10. The electronic device component of claim 8, wherein the magnetic element comprises a second permanent magnet which is configured to connect to the terminal device by attraction (fan-fig.10; par [60, 62]).

13. The electronic device component of claim 8, wherein there is at least one wireless headset; and the wireless headset is wirelessly connected to the terminal device after separating from the accommodating groove (fig.1-2 (22/24 w (103)); col.3 line 60-col.4 line 5).  


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 10,129,626 B1) and either (Tiefenau (US 2020/0196044 A1) or Fan et al. (US 2019/0253541 A1)) and Schoeck et al. (US 2020/0204898 A1).

11. The electronic device component of claim 8, wherein a second electrifying point is disposed on an outer surface of the wireless headset and is configured to electrically connect to the terminal device as noted (Jung-col.5 line 60-65).

	But the art never specify as wherein the electrifying point as being disposed on an outer surface of headset body and is recessed in the outer surface of the headset body; and the second electrifying point is configured to electrically connect to the terminal device.  But the concept of implementing such electrifying point as being disposed on an outer surface of headset body and is recessed in the outer surface of the headset body; and the second electrifying point is configured to electrically connect to the terminal device is noted therein (SCh-fig.1 (116); par [25]). Thus, one of the  ordinary skills in the art could have modified the art by adding the noted electrifying point for providing electrical power to the earphone. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 10,129,626 B1) and either (Tiefenau (US 2020/0196044 A1) or Fan et al. (US 2019/0253541 A1)) and Schoeck et al. (US 2020/0204898 A1) and Hyatt (US 2012/0281850 A1).


Claim 12, the electronic component of claim 11, comprising an audio assembly and a second controller disposed in the headset body; wherein the audio assembly is electrically connected to the second controller (Jung-col.3 line 55-60 & col.4 line 10-20).



	But it shall be noted the prior art as in Hyatt disclose of the similar circuitry as including a certain electrifying point is electrically connected to the terminal device, the second controller sets an operating 16Attorney Docket No. 163849.00064 mode of the audio assembly to a loudspeaker mode (abstract; par [26, 32]). Thus, one of the ordinary skills in the art could have modified the noted headset by adding thereto such controller sets an operating 16Attorney Docket No. 163849.00064 mode of the audio assembly to a loudspeaker mode so as to allow the user to implement the output device in various configurations for corresponding listening conditions. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 10,129,626 B1) and either (Tiefenau (US 2020/0196044 A1) or Fan et al. (US 2019/0253541 A1)) and Schoeck et al. (US 2020/0204898 A1) and Lee (US 2007/0133836 A1).

Claim 14, the wireless headset of claim 8, but the art never specify as wherein the headset body and the headset head are rotatably connected to each other.  

	But the aspect of having such headset body and the headset head are rotatably connected to each other is noted therein  (fig.3-17; par [81, 92]). Thus, one of the ordinary skills .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, chin, vivian can be reached on (571)272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DISLER PAUL/Primary Examiner, Art Unit 2655